DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 and 10-15 in the reply filed on 10/10/22 is acknowledged.
Claims 1-20 are currently pending. 
Claims 9, and 16-20 are withdrawn as directed to non-elected inventions. 
Claims 1-8, and 10-15 are elected and examined on the merits. 
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G. D. Searie & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See MPEP § 2163.
Claim 1 contains the limitations “the plurality of human cells comprising one or more of neural progenitor cells, endothelial cells, pericytes, and microglia” and “until a hydrogel comprising neurons glia, and vasculature is obtained”. The specification as originally filed contains no embodiments in which only one of the listed cell types results in the production of a construct which contains neurons, glia, and vasculature. The resultant construct is only demonstrated by utilizing a combination of neural progenitor cells, endothelial cells and/or pericytes, and microglia. See for example paragraphs [0037]-[0038], [0071], [0084]-[0090]. Therefore, it is not clear that applicants had full possession of the invention as claimed. 
Enablement
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The specification, while being enabling for producing a vascularized neural construct by using each of neural progenitor cells (NPCs), endothelial cells, pericytes, and microglia, does not reasonably provide enablement for producing a hydrogel comprising neurons glia, and vasculature using only one of NPCs, endothelial cells, pericytes, and microglia. The specification contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass producing a hydrogel comprising neurons glia, and vasculature using only one of NPCs, endothelial cells, pericytes, and microglia. Consequently, the breadth of the claims is expansive. 
(B) The invention is in the field of brain cancer organoids.
(C)-(E) With respect to the state of the prior art, and predictability of the art, neural tissue constructs is an evolving field. Thomson et al., US Publication No. 2016/0186146 (hereinafter Thomson) discloses methods of making vascularized neural tissue constructs using a combination of human neural progenitor cells (NPCs) and endothelial cells ([0004], [0045], [0057], [0092]-[0094], Fig. 1). Lancaster et al., Cerebral organoids model human brain development and microencephaly. Nature, Vol. 501 (2013) pp. 373-379 (hereinafter Lancaster) discloses producing neural constructs by culturing pluripotent stem cells under neurodifferentiation conditions (Generation of cerebral organoids, Fig. 1). The resultant constructs demonstrate both neuron and glial cell formation, but do not demonstrate vascularization (Cerebral organoids display discrete brain regions, Recapitulation of dorsal cortical organization, Formation of functional cerebral cortical neurons). Therefore, formation of brain cancer organoids is an art with a degree of unpredictability.
(F)-(G) The applicants have provided multiple working examples directed to producing a vascularized neural construct by using each of neural progenitor cells NPCs, endothelial cells, pericytes, and microglia. The applicants have not provided working examples for producing a hydrogel comprising neurons glia, and vasculature using only one of NPCs, endothelial cells, pericytes, and microglia. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the breadth of the claims, the state of the prior art and its lack of predictability, and the limited amount of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1-8, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1-8 would not be enabled by the written disclosure.  Therefore, claims 1-8 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to use the invention commensurate with the claims as presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Linkous et al., Modeling patient-derived glioblastoma with cerebral organoids. Cell Reports (19 Mar 2019) pp 3203-3211.e5 (hereinafter Linkous). 
Thomson discloses methods of making vascularized neural tissue constructs (Abstract, [0004]). Thomson discloses seeding a three-dimensional (3D) porous biomaterial with human neural progenitor cells (NPCs) ([0004]). The biomaterial is preferably a hydrogel, such as polymerized polyethylene glycol (PEG) ([0004], [0037]-[0040]). In an exemplary embodiment, the PEG is functionalized with a bioactive agent, including RGD peptides such as CRGDS, REGDS, RGDSC, etc. ([0043]). The hydrogel may further include a matrix metalloproteinase (MMP) degradable cross-linker ([0005], [0044]). The MMP degradable cross-linker allows for control of the stiffness of the hydrogel and degradation of the PEG hydrogel ([0005], [0018], [0044]). In a preferred embodiment the MMP peptide may be KCGPQGIWGQCK ([0089], SEQ ID NO:1). The construct is then cultured for a period of time sufficient for differentiation of the NPC, seeded with endothelial cells (such as microvascular endothelial cells), and further cultured for a total of about 2 weeks such that a vascularized neural tissue organoid is formed ([0004], [0045], [0057], [0092]-[0094], Fig. 1). In some embodiments, the NPCs and endothelial cells are derived from induced pluripotent stem cells (iPSCs) [0004], [0026]). The construct may additionally be seeded with additional cells types, including cancer-derived cells ([0045], [0055]). 
Thomson does not explicitly disclose that the hydrogel is substantially planar. However, Thomson explains that the constructs may be prepared in any suitable tissue culture vessels such as multi-well plates, or tissue culture flasks ([0059]). Thus, there is a suggestion present in Thomson that the hydrogels may have a planar shape.
Thomson does not disclose that the cancer cells are added after the hydrogel comprising neurons, glia, and vasculature has formed.  
Linkous discloses methods of modelling the effects of cancer on brain tissue using cerebral organoids (Summary, Introduction). Linkous discloses generating a cerebral organoid (Cerebral organoid generation, Morphological and immunohistochemical analysis reveals neural stem cells and lineage-specific differentiation in cerebral organoids). The cerebral organoids demonstrate each of glial cells and neurons (Cerebral organoids exhibit stage-specific neural development and demonstrate myelinated axons, dendrodendritic synapses, neurons, and glia). Glioma stem cells are then co-cultured with the fully formed cerebral organoids (Patient-derived GSCs from infiltrative tumors in cerebral organoids). Linkous explains that considerable tumor growth is observed within one week, and that the disclosed constructs closely mirror that of the human disease pathology (Patient-derived GSCs from infiltrative tumors in cerebral organoids, GSC-derived GLICO tumors recapitulate features of the human disease, Discussion, Fig.1). Linkous suggests that the disclosed constructs may be useful for studying the effects of cancer on human brain tissue (Discussion). 
As both Thomson and Linkous are directed to neural tissue constructs, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to seed cancer cells on the construct of Thomson after the neural constructs have fully formed as disclosed by Linkous in order to more closely model human disease pathology. 
Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Linkous as applied to claims 1-5, and 7above, and in further view of Murphy et al., EP3129494B1 (hereinafter Murphy).
Thomson does not disclose that the MMP peptide may be KCGGPQGIWGQGCK. Thomson also does not disclose that the hydrogel has a shear modulus of between about 100 to 1600 Pa.
Murphy discloses hydrogel compositions for 3D cell culture applications ([0010]-[0011]). Murphy explains that the hydrogel may be formed of natural or synthetic polymers, and that preferably is formed of PEG ([0019], [0065]). Murphy explains that the hydrogels may be functionalized with biomolecules, such as MMP degradable crosslinking peptide, such as KCGGPQGIWGQGCK, and RGD cell adhesion peptides, such as CRGDS ([0018], [0033]-[0035], [0078], [0128], SEQ ID NO:27). The hydrogel may have a range of elastic moduli by varying the amount of PEG and/or concentration of crosslinker ([0047], [0050], [0149]). In some embodiments, the hydrogel may have an elastic modulus of about 260, 980, and 3220 Pa ([0050], [0149], Fig. 15). The hydrogel may further include any suitable cell known in the art, such as NPCs, endothelial cells, cancer cells, or combinations thereof ([0040], [0059]). 
As both Thomson and Murphy are directed to PEG hydrogels comprising RGD peptides and MMP degradable crosslinking peptides, seeded with cells such as NPCs, endothelial cells, cancer cells, or combinations thereof, it would have been obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that the MMP peptide of Murphy could be used in the methods of Thomson as a simple substitution of one known MMP peptide for another with a reasonable expectation of producing a hydrogel construct. A skilled artisan would also understand that, as suggested by Thomson, and disclosed by Murphy, the shear modulus of the hydrogel could be altered to between about 100 and 1600 Pa.
Allowable Subject Matter
Claims 10-15 are allowed.

Conclusion
Claims 1-8 are rejected. Claims 10-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632